UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-142076 IRIS BIOTECHNOLOGIES INC. (Exact Name of small business issuer as specified in its charter) California 77-0506396 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5201 Great America Parkway, Suite320, Santa Clara, California 95054 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (408) 867-2885 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May13, 2012 the issuer had 12,712,573 outstanding shares of Common Stock. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Default Upon Senior Securities 21 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 2 INDEX TO FINANCIAL STATEMENTS Page Condensed Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 4 Unaudited Condensed Statements of Income (Losses) for the three months ended March 31, 2012 and 2011 and for the period February 16, 1999 (date of inception) to March 31, 2012 5 Unaudited Condensed Statement of Stockholders’ Deficit for the three months ended March 31, 2012 6 Unaudited Condensed Statements of Cash Flows for the three months ended March 31, 2012 and 2011 and for the period February 16, 1999 (date of inception) to March 31, 2012 7 Notes to the Unaudited Condensed Financial Statements 8 3 IRIS BIOTECHNOLOGIES, INC (a development stage company) CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Total current assets Property, plant and equipment, net of accumulated depreciation of $219,876 and $215,844 as of March 31, 2012 and December 31, 2011, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) Current liabilities: Accounts payable $ $ Total current liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, no par or stated value ; 5,000,000 shares authorized; no shares issued and outstanding as of March 31, 2012 and December 31, 2011 - - Common stock, no par or stated value ; 20,000,000 shares authorized; 12,667,073 and 12,605,573 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional paid in capital Common stock subscription receivable ) ) Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 4 IRIS BIOTECHNOLOGIES, INC (a development stage company) CONDENSED STATEMENTS OF INCOME (LOSSES) (unaudited) Three months ended March 31, For the period from February 16, 1999 (date of inception) through March 31, 2012 Operating expenses: Selling, general and administrative $ $ $ Research and development (Note 1) Impairment of intellectual property - - Depreciation Total operating expenses Loss from operations ) ) ) Other income (expense) Grant income - Loss on settlement of debt - - ) Interest expense - ) ) Net (loss) income before provision for income taxes ) ) Income taxes - - - Net (loss) income $ ) $ $ ) (Loss) income per common share-basic $ ) $ (Loss) income per common share-fully diluted $ ) $ Weighted average number of common shares outstanding-basic Weighted average number of common shares outstanding-fully diluted The accompanying notes are an integral part of these unaudited condensed financial statements 5 IRIS BIOTECHNOLOGIES, INC (a development stage company) CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FROM JANUARY 1, 2, 2012 (unaudited) Deficit accumulated Preferred shares Common shares Additional Subscription during Stock Amount Stock Amount Paid in Capital Receivable Development stage Total Balance, December 31, 2011 - - $ $ $ ) $ ) $ Common stock issued in January 2012 at $0.80 per share for services rendered - Common stock issued in January 2012 at $0.60 per share for accruals - Common stock issued in February 2012 at $0.80 per share for services rendered - Common stock issued in March 2012 at $0.80 per share for services rendered - Fair value of vesting options for services - Net loss - ) ) Balance, March 31, 2012 - $
